COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              DANIEL MARTINEZ
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 1927-13-4                                                PER CURIAM
                                                                                       JANUARY 28, 2014
              ZAMUDIO TREE & LANDSCAPING AND
               THE UNINSURED EMPLOYER’S FUND


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Gregory J. Park; Park & Park, P.C., on brief), for appellant.

                               (Dana L. Plunkett; Midkiff, Muncie & Ross, P.C., on brief), for
                               appellee The Uninsured Employer’s Fund.

                               No brief for appellee Zamudio Tree & Landscaping.


                     Daniel Martinez appeals a decision of the Workers’ Compensation Commission denying

              his claim for temporary total disability benefits. On appeal, he claims the commission erred in

              concluding that the evidence was insufficient to establish an average weekly wage upon which

              temporary total disability benefits could be awarded. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Martinez v. Zamudio Tree &

              Landscaping, JCN VA02000006921 (Sept. 11, 2013). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.